department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm nr phx from subject associate chief_counsel cc psi carryover of suspended losses to post- termination transition_period this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayers company tl-n-3535-01 date date date date date date date date year amount amount amount issue sec_1 whether taxpayers’ basis in company stock purchased after termination of company’s s status provides basis for purposes of sec_1366 that might allow deduction of carryover losses treated as incurred by taxpayers at the close of the last day of a post-termination_transition_period pttp whether the loss or deduction allowed to taxpayers at the close of the last day of a pttp arising under sec_1377 is limited to the amount of the adjustment to s_corporation items determined in audit conclusion sec_1 based upon the information provided we conclude that taxpayers’ purchase of company stock after termination of company’s s status provides basis for purposes of sec_1366 based upon the information provided we conclude that taxpayers’ loss or deduction that pursuant to sec_1366 carries over to the last day of a pttp arising under sec_1377 is not limited by anything in the code or the regulations to the amount determined in audit to be an adjustment to subchapter_s items facts on date company terminated its s election by issuing a second class of stock at this time taxpayers as company shareholders had approximately amount in losses that were suspended due to insufficient stock basis during the pttp which ran from date to date taxpayers were unable to deduct any of these carryover losses because of a lack of stock basis on or about date taxpayers sold a portion of their company stock using the proceeds two days later to exercise options to purchase company shares from third tl-n-3535-01 parties the internal_revenue_service examined company’s forms 1120s for the periods ending date and date proposing adjustments to subchapter_s items of income and deductions on date the service and taxpayers agreed to adjustments totaling amount for both periods as of the end of the pttp to which this determination gave rise taxpayers had a total stock basis of amount this second pttp expired on date on their form_1040 for year and a subsequent form_1045 taxpayers claimed carryover losses correlating to the agreed adjustments in addition they claimed deductions for the suspended losses they were unable to deduct in the first pttp because of a lack of stock basis law and analysis issue sec_1366 of the internal_revenue_code provides that the aggregate amount of losses and deductions taken into account by a shareholder under sec_1366 for any_tax year shall not exceed the sum of- a the adjusted_basis of the shareholder’s stock in the s_corporation determined with regard to sec_1367 and a for the tax_year and b the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder determined without regard to any adjustment under sec_1367 for the tax_year sec_1366 provides that any loss or deduction which is disallowed for any_tax year by reason of sec_1366 shall be treated as incurred by the corporation in the succeeding tax_year with respect to that shareholder sec_1366 provides that in general if for the last tax_year of a corporation for which it was an s_corporation a loss or deduction was disallowed by reason of sec_1366 such loss or deduction shall be treated as incurred by the shareholder on the last day of any pttp sec_1366 provides that the aggregate amount of losses and deductions taken into account by a shareholder under sec_1366 shall not exceed the adjusted_basis of the shareholder’s stock in the corporation determined at the close of the last day of the pttp and without regard to this paragraph sec_1 b of the income_tax regulations provides that any losses and deductions in excess of a shareholder’s adjusted stock basis are permanently disallowed sec_1366 provides that the shareholder’s basis in the stock of the tl-n-3535-01 corporation shall be reduced by the amount allowed as a deduction by reason of this paragraph sec_1_1366-2 of the income_tax regulations provides that a shareholder generally determines the adjusted_basis of stock for purposes of limiting losses and deductions by taking into account only increases in basis under sec_1367 for the tax_year and decreases in basis under sec_1367 d and e relating to distributions noncapital nondeductible expenses and certain oil_and_gas depletion deductions for the tax_year in so determining this loss limitation amount the shareholder disregards decreases in basis under sec_1367 and c for losses and deductions including losses and deductions previously disallowed for the tax_year however if the shareholder has in effect for the tax_year an election under sec_1_1367-1 to decrease basis by items of loss and deduction prior to decreasing basis by noncapital nondeductible expenses and certain oil_and_gas depletion deductions the shareholder also disregards decreases in basis under sec_1367 and e sec_1377 provides that for purposes of subchapter_s of chapter the term post-termination_transition_period means- a the period beginning on the day after the last day of the corporation’s last tax_year as an s_corporation and ending on the later of- i the day which i sec_1 year after such last day or ii the due_date for filing the return for such last year as an s_corporation including extensions b the 120-day period beginning on the date of any determination pursuant to an audit of the taxpayer which follows the termination of the corporation’s election and which adjusts a subchapter_s_item of income loss or deduction of the corporation arising during the s_period as defined in sec_1368 and c the 120-day period beginning on the date of a determination that the corporation’s election under sec_1362 had terminated for a previous tax_year sec_1377 provides that for purposes of sec_1377 the definition of the term determination includes a determination as defined in sec_1313 on or about date taxpayers purchased shares in company acquired company stock obtaining a cost_basis in the shares under sec_1012 taxpayers may include their adjusted_basis in acquired company stock as of the close of the last day of the pttp in the determination of the amount of taxpayers’ adjusted_basis for purposes of sec_1366 tl-n-3535-01 issue regarding taxpayers’ loss or deduction that pursuant to sec_1366 carries over to the last day of a pttp arising under sec_1377 there is nothing in the code or the regulations that limits that loss or deduction to the amount determined in audit to be an adjustment to subchapter_s items by associate chief_counsel passthroughs and special industries jeanne e sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
